Berdon, J.,
concurring and dissenting. I agree with a great deal of what my learned colleagues have stated in the majority opinion. Nevertheless, I disagree with the majority’s disposition of the claim for qualified immunity raised by the defendant police officers (defendants) as a defense to the federal civil rights claim brought under 42 U.S.C. § 1983. The issue of whether the defendants are entitled to immunity was properly raised in the motion to set aside the verdict and for judgment notwithstanding the verdict (post-verdict motion). The trial court ruled on the postverdict motion in the defendants’ favor solely on the basis of issue preclusion, because in the criminal proceedings against the plaintiff Judge Tamborra determined in a Franks hearing1 that there was probable cause to support the arrest warrants. I agree with the court that the determination of probable cause in the criminal proceedings pursuant to the Franks hearing should not preclude the plaintiff from relitigating the issue in a § 1983 action, or in a state law malicious prosecution *755action.2 This, however, does not foreclose the issue of whether, as a matter of law, the defendants were protected by qualified immunity in seeking the arrest warrants. As the majority concedes, if there are no material facts in dispute, the issue of qualified immunity should be decided as a matter of law by the trial court. Because the trial judge, in deciding the postverdict motion, never reviewed the issue on its merits but relied solely on the claim that the plaintiff was precluded from relitigating the issues by the criminal Franks hearing, I would remand this case to the trial court to make that determination.3
*756As a preliminary matter, I point out that with regard to qualified immunity we are not free to chart our own course. Rather, we must be guided by federal precedent, and can neither expand nor contract the scope of this defense. Martinez v. California, 444 U.S. 277, 284 and n.8, 100 S. Ct. 553, 62 L. Ed. 2d 481 (1980). Applying the objective reasonableness standard to the conduct of government officials will allow many defendants who have deliberately and maliciously caused harm to innocent citizens to escape liability under § 1983. That, however, is the path that the United States Supreme Court has taken and our national legislature has opted not to change course through legislation.4 *757We must apply the appropriate federal law to this case and, most importantly, give clear guidance to our trial courts and the bar for future cases. Simply put, we are bound by federal precedent on federal issues no matter how unjust or unwise we might think that law is.
Federal law does not, however, restrain this court on the counts predicated on state law. Indeed, I fully support the majority’s rejection of federal qualified immunity as a defense to those counts.
I
The defense of qualified immunity is, of course, applicable to a § 1983 action.5 “Government officials performing discretionary functions are shielded from personal liability ‘insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.’ Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396 (1982). Even where the permissible scope of activity is clearly defined, the qualified immunity defense protects an official if it was ‘objectively reasonable’ for him to believe his acts were lawful. See Anderson v. Creighton, 483 U.S. 635, 641, 107 S. Ct. 3034, 3039, 97 L. Ed. 2d 523 (1987); Robisons. Via, 821 F.2d 913, 920-21 (2d Cir. 1987).” Magnotti v. Kuntz, 918 F.2d 364, 367 (2d Cir. 1990).
*758The three factors that must be considered in determining whether the police officers are entitled to immunity in a § 1983 action are whether: (1) “it was . . . clear at the time of the official acts that the interest asserted by the plaintiff was protected by a federal statute or the Constitution”; (2) “it was . . . clear at the time of the acts at issue that an exception did not permit those acts”; or (3) “it was objectively reasonable for [the officer] to believe that his acts did not violate [the plaintiffs] rights.” (Internal quotation marks omitted.) Krause v. Bennett, 887 F.2d 362, 368 (2d Cir. 1989).
First, the “right not to be arrested or prosecuted without probable cause has, of course, long been a clearly established constitutional right.” Golino v. New Haven, 950 F.2d 864, 870 (2d Cir. 1991), cert. denied sub nom. Lillis v. Golino, U.S. , 112 S. Ct. 3032, 120 L. Ed. 2d 902 (1992). Second, the parties in this case do not suggest that any exception is applicable. Accordingly, neither of the first two factors cloaks the defendants with immunity.
The third factor—that is, whether it was objectively reasonable for the officers to believe that, their acts did not violate the plaintiff’s rights—requires that the court determine if “either (a) it was objectively reasonable for the officer to believe that probable cause existed, or (b) officers of reasonable competence could disagree on whether the probable cause test was met.” Id., 870. “No other ‘circumstances’ are relevant to the issue of qualified immunity.” Davis v. Scherer, 468 U.S. 183, 191, 104 S. Ct. 3012, 82 L. Ed. 2d 139 (1984).
The question of whether the defendants are entitled to qualified immunity is generally one for the court. Hunter v. Bryant, 502 U.S. 224, 228, 112 S. Ct. 534, 116 L. Ed. 2d 589 (1991); 2 S. Nahmod, Civil Rights and Civil Liberties Litigation (3d Ed. 1991) § 8.08. The *759Second Circuit Court of Appeals has also made clear that qualified immunity should be decided as a matter of law when there is no dispute on the predicate facts.6 Finnegan v. Fountain, 915 F.2d 817, 821 (2d Cir. 1990); Warren v. Dwyer, 906 F.2d 70, 76 (2d Cir.), cert. denied, 498 U.S. 967, 111 S. Ct. 431, 112 L. Ed. 2d 414 (1990). “The better rule ... is for the court to decide the issue of qualified immunity as a matter of law, preferably on a pretrial motion for summary judgment when possible, or on a motion for a directed verdict. If there are unresolved factual issues which prevent an early disposition of the defense, the jury should decide these issues on special interrogatories. The ultimate legal determination whether, on the facts found, a reasonable police officer should have known he acted unlawfully is a question of law better left for the court to decide.” Warren v. Dwyer, supra, 76.
The determination of whether the defendant police officers are immune should be made by the trial court *760even if it is raised by a postverdict motion. Warren v. Dwyer, supra, 906 F.2d 74; Krause v. Bennett, supra, 887 F.2d 368-69 (plaintiffs verdict vacated following trial court determination on postverdict motion that defendant police officer was immune).7 This is particularly important in a § 1983 action predicated on a fourth amendment violation, because it is difficult to separate the issue of qualified immunity from the merits, and accordingly there is a potential for confusion of the jury. Warren v. Dwyer, supra, 76.
The majority rejects sending this back to the trial court because factual issues were disputed and “the jury could reasonably have inferred that a reasonable police officer in the defendants’ position would have known that the plaintiff, his coworkers, Automatic Lubrication, and relevant town officials considered and consistently treated the department lubrication services contract with Automatic Lubrication as ongoing in nature.” I agree with the majority that factual disputes that are material and necessary to the resolution of whether an objectively reasonable basis existed for finding probable cause are properly given to the jury. Cartier v. Lussier, 955 F.2d 841, 845-46 (2d Cir. 1992). The majority claims that such factual issues exist in the present case, stating that “the factual issues properly left to the jury include, but are not limited to, whether the defendants knew or should reasonably have known that: (1) the contract was ongoing; (2) their police department had concluded in a prior investigation that *761the contract was ongoing; and (3) the department and various other town officials considered and consistently treated the contract as ongoing in nature.” In my opinion, there are two reasons why the trial court, not this court, should decide in the first instance whether the defendants are shielded by qualified immunity.
First, I would remand this issue because of the voluminous record in this case, the uncertainty of what necessary facts (if any) were in dispute and the absence of any trial court opinion addressing qualified immunity on its merits. See Finnegan v. Fountain, supra, 915 F.2d 821 (leaving issue of qualified immunity to the trial court on remand).
Second, I am not persuaded that any facts necessary to determine the objective reasonableness of the defendants’ conduct are in dispute. In this regard, it is important to note that all the facts do not have to be undisputed for the trial court to decide the issue of qualified immunity. Jennings v. Joshua Independent School District, 877 F.2d 313, 317 (5th Cir. 1989) (“In this case there were enough undisputed facts for the court to have made a legal determination that [the defendant] was entitled to immunity. We certainly cannot say that it was obvious that an application for a warrant should not have been made in this case.”). In fourth amendment cases, the trial court, in its traditional role of determining probable cause, has a significant role to play in weighing the facts to determine the reasonableness of the defendants’ conduct. Torchinsky v. Siwinski, 942 F.2d 257, 262-64 (4th Cir. 1991) (assessing reasonableness of defendant’s investigation, including reasonableness of defendant’s belief in the credibility of a witness to a crime, as a matter of law).
The majority fails to consider certain evidence that weighs in favor of the objective reasonableness of the defendants’ actions and upon consideration of the entire *762record could very well be conclusive on this issue. As the majority concedes, a crucial issue underlying the reasonableness of the defendants’ belief in the existence of probable cause is whether the contract with Automatic Lubrication could reasonably be interpreted as having terminated under all relevant circumstances. With regard to this issue, the most glaring undisputed facts are that the contract was entered into sixteen years before the warrants were issued and was never put up for rebidding during this period. These facts alone have a substantial bearing on whether police officers of reasonable competence could disagree on the issue of whether the contract was ongoing.
The majority also fails to consider the significant fact that the defendants’ investigation had uncovered evidence of a series of price increases for the contractual lubrication services, and the plaintiff had acquiesced in these price increases without requiring competitive bidding on the services. The plaintiff admitted at trial that he had authorized these price increases, and that if bidding had been required, it would have been his responsibility to initiate the process. Although the majority states that “relevant town officials considered and consistently treated the . . . contract ... as ongoing in nature,” the purchasing agent for the city of East Hartford testified he had told the defendants that, in his opinion, there was an obligation to rebid the contracts when the prices first increased because the original contract terminated at that point. Furthermore, in the minutes of the September 5, 1985 town council audit committee meeting, which were supplied to the defendants before the warrants were issued, the plaintiff discussed the price increases, and committee chairman Henry Genga stated his opinion that the contract was not ongoing and should have been put out to bid. The defendants argue that in view of these circumstances, reasonable law enforcement officers could *763have reached the conclusion that the contract was not ongoing and this would support probable cause to arrest the plaintiff on both charges.
The majority ignores the evidence of price increases and its effect on the reasonableness of the defendants’ conduct, apparently because it was not expressly made part of the arrest warrant affidavits. Although I agree that the trial court should consider material omissions that undermine a reasonable belief in probable cause,8 extrinsic evidence, known to the defendants, that supports probable cause should be considered. See, e.g., Torchinsky v. Siwinski, supra, 942 F.2d 262-63 (countering plaintiff’s allegation of unreasonable investigation by examining various facts without any apparent limitation to four corners of warrant affidavit); Krause v. Bennett, supra, 887 F.2d 369-72. As a general principle in determining qualified immunity, what a defendant knew at the time of the alleged constitutional violation is relevant in determining whether he or she acted in an objectively reasonable manner. Anderson *764v. Creighton, supra, 483 U.S. 641; Bieluch v. Sullivan, 999 F.2d 666, 672 (2d Cir. 1993), cert. denied, U.S. , 114 S. Ct. 926, 127 L. Ed. 2d 219 (1994).9
Indeed, the analysis in Krause v. Bennett, supra, 887 F.2d 369-72, demonstrates the principle that extrinsic evidence favorable to the defendants and known to them at the time should be considered in determining the existence of qualified immunity. In Krause, the arrest warrant affidavit stated that the plaintiff “knowingly” possessed stolen property, a traffic sign that had been missing for seventeen years. Id., 366. The court relied on a number of facts external to the affidavit; id., 371; to support its determination that “the circumstances as known to [the defendant] at the time of the arrest and the application for the warrant were sufficient to support a finding of probable cause.” Id., 370.
The majority also fails to consider Judge Tamborra’s determination pursuant to the Franks hearing that “I cannot find that any of the claims, inaccuracies, or omissions in either of the affidavits resulted from deliberate falsehood or reckless disregard of the truth.” This trial court finding, although having no preclusive effect in the civil case, should weigh in favor of the objective reasonableness of the officers’ conduct.
Further, I disagree with the majority that advice of counsel was not raised as an issue and therefore should not be considered in determining the availability of qualified immunity as a shield to the § 1983 count.10 *765To the extent the facts are undisputed on this issue, they should be considered by the trial court. Reliance on advice of the prosecuting authority is a factor in assessing the objective reasonableness of the defendants’ decision that probable cause was present. Jennings v. Joshua Independent School District, supra, 877 F.2d 318; see Torchinsky v. Siwinski, supra, 942 F.2d 263 (reliance on advice of experienced detective supported objective reasonableness of probable cause determination). In the present case, as the majority points out, the defendants presented evidence that they had consulted with state’s attorneys on at least three occasions. The defendant Rioux testified that he consulted with chief state’s attorney John Bailey on the bidding ordinance warrant application, and assistant state’s attorney Cornelius J. Shea on the bribe receiving warrant application. The fact that the affidavits presented may have contained material omissions and misstatements is irrelevant, because the central issue for probable cause, as I previously pointed out and the majority concedes, was whether the contract language should reasonably have been interpreted as an ongoing contract. With regard to this key fact, Rioux testified that “[t]he conclusion of the state’s attorney . . . was that as soon as a price increase was requested and granted that would constitute a new contract.” Shea testified that he directed the defendants’ investigation on the bribe receiving charges, assisted in the preparation of the warrant affidavit, and reviewed various *766documents including the minutes of the audit committee meeting. Shea further testified that “the contract for the services to the town had had an increase in the prices over the initial contract, that the procedures required that Mr. Mulligan instigate activity to cause the contract to go back out to bid, and that he did not do so.” The price increases, in Shea’s opinion, invalidated the contract despite the language of the cancellation clause relied on by the majority. Accordingly, Shea believed that there was probable cause to arrest the plaintiff. Bailey’s recollection was somewhat more hazy, but he testified that he believed that he had discussed the price increases with Rioux, and was of the opinion at the time that a price increase would invalidate the contract and form a new contract.11
Moreover, the fact that the majority, in order to demonstrate the lack of probable cause for the arrests, finds it necessary to utilize legal principles of contract interpretation also gives me great pause in rejecting the defense of qualified immunity, and is further reason why I believe this matter should be remanded. The objective reasonableness defense requires that we analyze whether “reasonable [police] officers could disagree as to whether probable cause exists,” not reasonable lawyers or law students. (Emphasis added.) Cartier v. Lussier, supra, 955 F.2d 846. Although the United States Supreme Court has instructed that “a reasonably competent public official should know the law governing his conduct(emphasis added) Harlow v. Fitzgerald, supra, 457 U.S. 819; to my knowledge the courts have not implied that a reasonably competent police officer should know the law of contracts.12
*767Finally, I disagree with the analysis of the majority with regard to the 1981 East Hartford police investigation that concluded that the contract was ongoing. The majority charges the defendants with knowledge of this investigation that occurred several years before their own investigation as follows: “For purposes of testing the objective reasonableness of the defendants’ belief that probable cause existed, the defendants are held to have known about this earlier investigation.”13 I do not believe, however, that the protective principles of qualified immunity could countenance the automatic charging of a police officer defendant with the collective knowledge of his entire agency, particularly when evidence indicates that the defendants did not have access to the 1981 investigation file. Rioux testified that the records of this earlier investigation were unavailable to him at the time of his investigation, and he had no knowledge of their existence, as they were not stored in the regular police files, but in the files of the internal affairs department of the police department. Detective Robert Kenary corroborated this testimony. He testified that he discovered the records of *768the 1981 investigation in the internal affairs department files after the warrants had been issued. He further testified that the internal affairs department files are maintained separately from regular police files and are accessible only to people working in that department and to the chief of police. Finally, he testified that he gave the file to the chief of police after the plaintiff was arrested and it was subsequently given to the defendants. Accordingly, I would direct the trial court that the existence of this earlier investigation is irrelevant to the issue of objective reasonableness unless it could be shown on remand that the information could have been obtained from other sources had the defendants conducted a reasonable investigation.
II
Finally, I would also provide further guidance to the trial court on the issue of objective reasonableness. First, once a warrant is issued by a judge, there is a presumption that the officer’s actions were objectively reasonable. “Normally, the issuance of a warrant by a neutral magistrate, which depends on a finding of probable cause, creates a presumption that it was objectively reasonable for the officers to believe that there was probable cause, see United States v. Ventresca, 380 U.S. 102, 109, 85 S. Ct. 741, 746, 13 L. Ed. 2d 684 (1965), and a plaintiff who argues that a warrant was issued on less than probable cause faces a heavy burden, see, e.g., Rivera v. United States, 928 F.2d 592, 602 (2d Cir. 1991) (search warrant).” Golino v. New Haven, supra, 950 F.2d 870.
Nevertheless, this presumption should not be interpreted as an absolute shield. “This view of objective reasonableness is at odds with our development of that concept in Harlow and [United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984)]. In Leon, we stated that our good-faith inquiry is confined to the *769objectively ascertainable question whether a reasonably well-trained officer would have known that the search was illegal despite the magistrate’s authorization .... The analogous question in this case is whether a reasonably well-trained officer in [the] petitioner’s position would have known that his affidavit failed to establish probable cause and that he should not have applied for the warrant. If such was the case, the officer’s application for a warrant was not objectively reasonable, because it created the unnecessary danger of an unlawful arrest. It is true that in an ideal system an unreasonable request for a warrant would be harmless, because no judge would approve it. But ours is not an ideal system, and it is possible that a magistrate, working under docket pressures, will fail to perform as a magistrate should. We find it reasonable to require the officer applying for the warrant to minimize this danger by exercising reasonable professional judgment.” (Citation omitted; internal quotation marks omitted.) Malley v. Briggs, supra, 475 U.S. 345-46.
Second, the objective reasonableness standard precludes any consideration of the motives of the police officers in seeking the warrant.14 “Under the Harlow standard ... an allegation of malice is not sufficient to defeat immunity if the defendant acted in an objectively reasonable manner.” Id., 341.
Third, we should underscore that the issue of objective reasonableness is quite distinct from the issue of whether there was in fact probable cause to arrest. *770Warren v. Dwyer, supra, 906 F.2d 75; Jennings v. Joshua Independent School District, supra, 877 F.2d 316-17. “Even defendants who violate constitutional rights enjoy a qualified immunity that protects them from liability for damages unless it is further demonstrated that their conduct was unreasonable under the applicable standard.” Davis v. Scherer, supra, 468 U.S. 190. With regard to fourth amendment violations, “[ejvidence before the court might be insufficient to sustain a finding of probable cause for the warrant application, yet be adequate for the judge to conclude it was reasonable for [the police officer] to believe he had a good basis for his actions.” Magnotti v. Kuntz, supra, 918 F.2d 367.
Finally, on remand, the trial court should hold a hearing to determine whether there are bona fide factual disputes that would prevent the court from resolving the qualified immunity issue as a matter of law. The following rule would determine the immunity of the defendants: “[W]ell-established principles instruct that qualified immunity is appropriate if the affidavit accompanying the warrant is sufficient, after correcting for material misstatements or omissions, to support a reasonable officer’s belief that probable cause existed. See [Malley v. Briggs, supra, 475 U.S. 341]; Franks v. Delaware, [supra, 438 U.S. 154].” Magnotti v. Kuntz, supra, 918 F.2d 368.
In sum, I would remand this case to the trial court to determine whether (1) the defendants had probable cause to arrest,15 (2) whether the defendants were entitled to the shield of qualified immunity on the § 1983 count as a matter of law, and, if necessary, (3) whether the verdicts were excessive.

 Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d 667 (1978). In Franks, the United States Supreme Court held that, under certain circumstances, criminal defendants are entitled to an evidentiary hearing to attempt to demonstrate that the police misrepresented the facts supporting probable cause contained within an arrest warrant affidavit. Id., 171-72.


 I point out that the plaintiff in this case makes no claim that he did not have the necessary information at the time of the Franks hearing to litigate the issue fully before Judge Tamborra. The plaintiff merely states in a conclusory fashion that he had no “full and fair opportunity, for collateral estoppel purposes, to litigate the issues in dispute at theFranks hearing,” relying on Golino v. New Haven, 950 F.2d 864 (2d Cir. 1993), cert. denied sub nom. Lillis v. Golino, U.S. , 112 S. Ct. 3032, 320 L. Ed. 2d 902 (1992). Golino is inapposite to this case. In Golino, the court, interpreting Connecticut law, held that a probable cause hearing to determine whether the defendant should stand trial for murder had no preclusive effect in a subsequent § 1983 suit because there had been no opportunity for the defense to present evidence or call witnesses. Id., 869-70. In the present case, the plaintiff was afforded a full adversarial hearing in the Franks hearing.
Nevertheless, I agree with the bright line rule promulgated by the court that because “a Franks hearing occurs early in the underlying criminal case, it necessarily has procedural limitations that were not present in the plaintiffs subsequent civil trial” and accordingly should not have preclusive effect in a subsequent civil suit. As pointed out by the majority, the procedural limitation is that the Franks hearing is subject to restrictive criminal discovery rules, so that the defendant’s access to vital evidence is more limited than in a civil proceeding. We have the authority to establish this rule because the question of whether preclusive effect is given to the result of a Franks hearing is, as the majority points out, a question of state law. See Gunther v. Holmgreen, 738 F.2d 879, 884 (7th Cir. 1984), cert. denied, 469 U.S. 1212, 105 S. Ct. 1182, 84 L. Ed. 2d 329 (1985) (applying Wisconsin law to require that a Franks hearing has preclusive effect in a § 1983 suit).


 Because I would remand this matter to the trial court to determine whether there were sufficient undisputed facts to decide the issue of qualified immunity as a matter of law, I would also include in that remand the *756issue of whether there was probable cause to issue the warrants, which would affect all of the counts. If there was probable cause to support the warrants, there would be no need to decide the issue of qualified immunity and the verdict as to the § 1983 and malicious prosecution counts would have to be set aside. The trial court did not decide this issue although it was raised in the postverdict motion. The issue, as the majority concedes in part III A of its opinion, is dependent to a significant degree on whether the contract between the town and Automatic Lubrication was ongoing or had terminated.


 At one time, a claim of qualified immunity could be defeated by proof that the defendant public official acted in an objectively unreasonable manner, or that the official acted in bad faith, with malice. Wood v. Strickland, 420 U.S. 308, 322, 95 S. Ct. 992, 43 L. Ed. 2d 214 (1975). In 1982, the United States Supreme Court overruled Strickland and held that the subjective malice of a public official is irrelevant to the existence of qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800, 817-18, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982).
A glaring example of the potential injustice caused by the rejection of a subjective standard is found in Oliveira v. Mayer, 23 F.3d 642 (2d Cir. 1994). In Oliveira, a private citizen reported to the Stamford police his suspicion that the plaintiffs had committed a burglary. Id., 644. The citizen’s sole basis for the suspicion was the following observations, communicated to the police: the plaintiffs had dark skin; they were driving in a dilapidated station wagon with New York license plates; they were seen emerging from a one way street in an affluent neighborhood in North Stamford; and they were handling an expensive video camera. On the basis of this information, six police cruisers located and stopped the plaintiffs’ car using “high-risk” stop procedures. The plaintiffs were ordered by loudspeaker to stop and exit their vehicle, by police with guns drawn. They were each handcuffed, searched while spread over *757the hood of a police cruiser, and detained in the cruisers until the police determined that no burglary had occurred, at which point they were released. Id. The Second Circuit upheld the decision of the District Court that these actions violated the plaintiffs’ rights under the fourth amendment as a matter of law. Id., 648. Nevertheless, applying the objective qualified immunity standard, the Second Circuit reversed the determination of the District Court that, as a matter of law, the defendants could not assert qualified immunity to the plaintiffs’ claims brought under the fourth amendment. Id., 649-50. Surely, qualified immunity would not be available to these police officers under the Strickland subjective/objective standard.


 I agree with part l of the majority opinion. The federal qualified immunity defense is not a shield against our common law action of malicious prosecution.


 In Oliveira v. Mayer, 23 F.3d 642 (2d Cir. 1994), the Second Circuit Court of Appeals recently held that the ultimate issue of whether police officers acted in an objectively reasonable manner, for purposes of qualified immunity, should have been decided by the jury rather than the District Court as a matter of law. Id., 649-50. Although this conclusion would seem to contradict other decisions of the Second Circuit, the decisions are reconcilable because the factual issues in Oliveira were inextricably interwoven with the legal conclusion. The ultimate issue that the jury had to determine was whether it was “objectively reasonable for the police to believe that their detention of the plaintiffs was only a Terry stop or that they possessed probable cause to make an arrest.” Id. To make this determination it was necessary for the jury to resolve a number of factual disputes, because of “conflicting accounts of the total duration of the detention, the plaintiffs’ responsiveness to the police’s instructions, the physical treatment of the plaintiffs once removed from their vehicle, the defendants’ use of their weapons, and a number of other particulars.” Id., 650. Under these circumstances, it would be impossible to isolate discrete factual issues that the jury could resolve by answering interrogatories so that the District Court could make the ultimate determination of whether the police acted in an objectively reasonable manner. Therefore, under the facts of Oliveira, the ultimate conclusion of objective reasonableness had to be made by the jury based on its resolution of the various factual disputes.


 The fact that the defendants did not object to the jury charge or proposed interrogatories should not foreclose review of the issue of qualified immunity on postverdiet motions. In the present case, the defendants pleaded qualified immunity as a special defense, claimed it as a ground for summary judgment, sought a directed verdict based on it and squarely raised the issue in the postverdict motion. Under these circumstances, the defendants preserved their claims. Krause v. Bennett, supra, 887 F.2d 369; Stubbs v. Dudley, 849 F.2d 83, 85 (2d Cir. 1988), cert. denied, 489 U.S. 1034, 109 S. Ct. 1095, 103 L. Ed. 2d 230 (1989).


 I agree that under Malley v. Briggs, 475 U.S. 335, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986), the trial court is to consider extrinsic information known to the defendants but not found within the warrant in assessing the question of objective reasonableness. In Briggs, the United States Supreme Court held that “the same standard of objective reasonableness . . . applied in the context of a suppression hearing . . . defines the qualified immunity accorded an officer whose request for a warrant allegedly caused an unconstitutional arrest. Only where the warrant application is so lacking in indicia of probable cause as to render official belief in its existence unreasonable, [United States v. Leon, 468 U.S. 897, 923, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984)], will the shield of immunity be lost.” Id., 344-45. Although this broad statement suggests that in making the determination of objective reasonableness the court should focus solely on the warrant, the Second Circuit Court of Appeals has held that the inquiry is not limited to the four corners of the warrant. Cartier v. Lussier, supra, 955 F.2d 845. Instead, the trial court must determine “if the affidavit accompanying the warrant is sufficient, after correcting for material misstatements or omissions, to support a reasonable officer’s belief that probable cause existed.” (Internal quotation marks omitted.) Id.


 I recognize that, in a criminal Franks hearing, the state could not rely on material omissions that support probable cause to justify the prosecution of the defendant. Qualified immunity presents, however, a different issue than a criminal Franks hearing—that is, the objective reasonableness of the officers who sought the warrant under all the circumstances.


 The defendants’ brief raises the issue as to all the counts including the § 1983 count, arguing that the conclusion that the defendants acted in an objectively reasonable manner is bolstered because “[tjown officials openly disputed the validity of the contract and the State’s Attorney advised the *765defendants of his concurring opinion.” Furthermore, the defendants raised the issue in the trial court, requesting and receiving the following jury charge: “There is uncontroverted evidence in this case that the officers consulted with State’s Attorney Bailey and Assistant State’s Attorney Shea on a number of occasions, that affidavits were presented to them, and that they found probable cause and judges signed the warrants.
“Ordinarily, reliance on counsel is conclusive on the reasonableness of the officer’s conduct even if the attorney’s advice was unfounded or erroneous. The only exception to this rule is where there was not a full and fair disclosure to the attorney.”


 Bailey admitted on cross-examination, however, that he did not have a recollection of specific discussions in this regard. Bailey also testified that he could not remember whether he was presented with a copy of the contract itself.


 Furthermore, if we are going to charge the defendant police officers with knowledge of the law of contract, the majority should discuss and con*767sider the legal significance of a change in price. See Manzin v. United Bank & Trust Co., 6 Conn. App. 513, 516, 506 A.2d 169 (1986).


 The case cited by the majority to support this proposition, State v. Acquin, 187 Conn. 647, 448 A.2d 163 (1982), cert. denied, 463 U.S. 1229, 103 S. Ct. 3570, 77 L. Ed. 2d 1411 (1983), is wholly inapposite, as it stands for the proposition that, in determining whether probable cause supports the warrantless seizure of a defendant, the courts consider “the collective knowledge of the law enforcement organization at the time of arrest . . . .” Id., 657. This presumption has the purpose of facilitating the successful prosecution of defendants arrested on probable cause. The majority violates fundamental principles of federal law by turning this presumption upside down and using it to undermine an officer’s claim of qualified immunity, because as previously indicated the objective reasonableness of conduct is assessed based on the facts and circumstances known to the defendants. See, e.g., Juriss v. McGowan, 957 F.2d 345, 349 (7th Cir. 1972). Furthermore, the presumption applied by the majority is unfair. Although the town of East Hartford has agreed to indemnify the police officers in this case, other public officials may not enjoy this privilege.


 Of course, in a § 1983 suit involving a constitutional violation where motive is an element of the cause of action, motive evidence is clearly relevant. See Gutierrez v. Municipal Court, 838 F.2d 1031, 1050-51 (9th Cir. 1988), vacated on mootness grounds, 490 U.S. 1016, 109 S. Ct. 1736, 104 L. Ed. 2d 174 (1989) (claim of equal protection clause violation based on racial discrimination); Musso v. Hourigan, 836 F.2d 736, 743 (2d Cir. 1988) (claim of first amendment violation).


 See footnote 3.